EXHIBIT 10.12

AMENDMENT No. 2

TO THE STOCKHOLDERS AGREEMENT

This Amendment No. 2 to the Stockholders Agreement (“Stockholders Agreement”)
dated December 13, 2002 by and among The First American Corporation, a
California corporation, Pequot Private Equity Fund II, L.P. A Delaware limited
partnership (“Pequot”) and First Advantage Corporation, a Delaware corporation
(the “Company”) is hereby made effective on October 1, 2006.

WHEREAS, the Stockholders Agreement stipulates in Section 5.1 that the size of
the Board of Directors shall be no more than 10 directors and was subsequently
amended by Amendment #1 to the Stockholder’s Agreement dated March 31, 2006;

WHEREAS, Board of Directors (the “Board”) of the Company desires to expand the
size of the Board to no more than 14 directors because it is in the best
interest of the Company;

WHEREAS, Pequot believes that it is in the Company’s best interest to expand the
size of the Board to no more than 14 directors;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Parties agree as follows:

Section 5.1 (a) which states in part:

“. . . ensure that the size of the board of directors of Parent, (the “Board”)
shall be no more than 10 directors and . . . “

And which was previously revised by replacing 10 with 12 per Amendment #1shall
hereby be revised to change the number of Directors from 12 to 14 and hereby
state in the same part:

“. . ensure that the size of the board of directors of Parent, (the “Board”)
shall be no more than 14 directors and . . . “

Notwithstanding the foregoing, all other provisions and terms of the
Stockholders Agreement shall remain in force and effect to the extent of the
original intent of the provisions and terms of the Stockholders Agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement on and as of
the date herein.

 

The First American Corporation By:   /s/ Kenneth D. Degiorgio Name:   Kenneth D.
Degiorgio Title:   Senior Vice President and General Counsel Date:  
September 28, 2006

Pequot Private Equity Fund II, L.P.

By: Pequot Capital Management, Inc.

Its: Investment Manager

By:   /s/ Carlos Rodrigues Name:   Carlos Rodrigues Title:   Chief Financial
Officer/ Pequot Ventures Date:   September 28, 2006 First Advantage Corporation
By:   /s/ Julie Waters Name:   Julie Waters Title:   Vice President and General
Counsel Date:   September 28, 2006

 

2